 


110 HR 4425 IH: To suspend temporarily the duty on certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4425 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2007 
Mr. Coble introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning. 
 
 
1.Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.55.07Acrylic staple fiber (polyacrylonitrile staple) containing at least 85 percent by weight of acrylonitrile units, not more than 2 to 3 percent water, imported in the form of colored staple crimped product with an average filament decitex of 3.0 (plus or minus 10 percent), and fiber staple length of 48 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
